





EXHIBIT 10.1






MEMORANDUM


TO:    Anneka Gupta


FROM:    Scott Howe


DATE:    September 8, 2017


RE:    Appointment as Co-President & Co-General Manager, Connectivity




Subject to the necessary approvals of the Acxiom Board of Directors and
Compensation Committee, I am happy to confirm your appointment as Co-President &
Co-General Manager of the Connectivity division effective September 12, 2017,
reporting directly to me. This memorandum is intended to confirm the terms
associated with this position. Terms and conditions related to your employment
that are not expressly referenced below will continue pursuant to your original
offer letter, the Associate Agreement and applicable Acxiom plan documents.


1.
Your base salary will be $400,000 annually.



2.
Your participation level in the Acxiom Cash Incentive Plan will be 65%, which
will replace your existing LiveRamp Executive Plan.



3.
You are eligible for a grant of Restricted Stock Units valued at $2 million. The
specific terms and conditions of the grant will be set forth in the Award Notice
and Agreement.



This is a senior-level position and it is expected that you will exercise your
judgment in dedicating the time needed to achieve the business objectives. You
will be considered a Section 16 Officer of Acxiom Corporation, which will result
in certain disclosure obligations. You will be eligible for benefits under the
Executive Officer Severance Policy.


I look forward to your contributions to the success of the company in this role.


RECEIVED, REVIEWED, and ACCEPTED




____/s/ Anneka Gupta____________
Anneka Gupta









